RESOLUTION OF

AMS HEALTH SCIENCES, INC.




A RESOLUTION OF AMS HEALTH SCIENCES, INC. IMPLEMENTING THE ORDERS OF THE UNITED
STATES BANKRUPTCY COURT BY IMPLEMENTING THE REVERSE STOCK SPLIT.




WHEREAS, the United States Bankruptcy Court for the Western District of Oklahoma
approved the Company’s First Amended Plan of Reorganization that requires the
Company to implement a  reverse stock split to reduce the number of outstanding
shares of common stock to 15,000.




WHEREAS, shareholder approval is not required by virtue of the Order of the
Bankruptcy Court, a copy of which is attached as Exhibit “A”.




NOW, THEREFORE, BE IT RESOLVED that the Company’s Transfer Agent, is hereby
authorized and directed to implement a reverse stock split as follows:




Stock Reversal Split.  Effective as of this 28th day of July, 2008 (the
“Effective Date”), each share of the Corporation’s common stock issued and
outstanding immediately prior to the Effective Date (the “Pre-Split Common
Stock”) shall automatically and without any action on the part of the holder
thereof be reclassified as and changed (the “Reverse Common Stock Split”) into
670th of one share of common stock (1/670), a par value of $0.0001 per share
(the “Post-Split Common Share”). Each holder of a certificate or certificates
which immediately prior to the Effective Date represented outstanding shares of
Pre-Split Common Stock (the “Pre-Split Certificates”, whether one or more) shall
be entitled to receive upon surrender of such Pre-Split Certificates to the
Corporations Secretary for cancellation, a certificate or certificates (the
“Post Split Certificates”, whether one or more) representing the number of whole
shares of Post-Split Common Stock formerly represented by such Pre-Split
Certificates so surrendered, are classified pursuant to the terms thereof. If
more than one Pre-Split Certificate shall be surrendered at one time for the
account of the same stockholder, the number of full shares of Post-Split Common
Stock for which the Post-Split Certificates shall be issued shall be computed on
the basis of the aggregate number of shares represented by the Pre-Split
Certificates so that in which the Pre-Split Certificates so surrendered shall be
properly endorsed and otherwise in proper form for transfer, and the person or
persons requesting such exchange shall affix any requisite stock transfer tax
stamps to the Pre-Split Certificates surrendered, or provide funds for their
purchase, or establish to the satisfaction of the Corporations’ Secretary that
such taxes are not payable.  No fractional shares shall be issued.  







PASSED AND APPROVED on this 28th day of July, 2008.











________________________________

James Ditanna.

Sole Director and Sole Officer.



